DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated February 17, 2021 in response to a non-final office action.  Claims 1, 6-8, 11-12, and 15 have been amended.  Claims 16 and 17 have been cancelled.  Claims 1-15 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to the specification to obviate the previous drawing objection in regard to typographical errors.  The previous objection to the drawing is hereby withdrawn.
  Applicant's amendment to claims 6, 12, and 15 to obviate the previous objection to claims 6, 12, and 15.  The previous objection to the said claims is hereby withdrawn.
   Applicant's amendment to the specification to obviate the previous objection in regard to typographical errors.  The previous objection to the specification is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, the limitation “requiring a second quality of service setting (QoS2) higher than the (QoS1) ...” should read, “requiring a second quality of service setting (QoS2) higher than the QoS1 ...” (emphasis added) in order to be consistent with independent claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi-Grogan et.al. (US Patent Application Publication, 2008/0132268, hereinafter, “Choi-Grogan”; Applicant’s IDS) in view of Stevenson et.al. (US Patent Application Publication, 2011/0096673, hereinafter, “Stevenson”).
Regarding claim 1, Choi-Grogan teaches:
A method of providing a quality of service setting for a first application operating on a user equipment device (UE), (Choi-Grogan: A representative method is illustrated in FIG. 8. In a step 802, a user initiates a first application at a mobile station [i.e., user equipment], and transmits a request for services.  Figs. 1A, 8 and ¶ [0049]) the first application involving communication between the UE and a base station of a communication network (Choi-Grogan: The mobile station 102 generally communicates with a base station subsystem (BSS) or radio network system (RNS) 110 that includes base transceiver stations (BTS or Node B) 112, 113 coupled to a base station controller (BSC) or radio network controller (RNC) 114.  Fig. 1A and ¶ [0030]), the method comprising: 
determining a first quality of service setting (QoS1) for the first application being served by a first packet data unit (PDU) session (Choi-Grogan: user initiates a first application at a mobile station, and transmits a request for services. The request can include one or more QoS parameters [i.e., quality of service setting QoS1] such as bit rate or bit error rate or a QoS class such as interactive or streaming. A PDP [Packet Data Protocol] activation request [first PDU session] is sent...  Figs. 1A, 8 and ¶ [0049]), the first quality of service setting comprising a minimum service requirement (Choi-Grogan: The PDP context activation request 202 can include connection specifications such as… a preferred or mandatory quality of service (QoS) [i.e., minimum service requirement].  Figs. 1A, 8 and ¶ [0035]); 
determining if the first application could benefit from a quality of service setting higher than the QoS1 and, if so, storing that information either in the UE or in the communication network (Choi-Grogan: Mobile stations [i.e., UEs] include a memory that stores at least one quality of service parameter … the memory stores at least a first QoS parameter and a second QoS parameter associated with a first application, wherein the first QoS parameter is different from the second QoS parameter.  QoS updates can be used to request larger or smaller bit rates, bit error rates, latencies, or other QoS parameters. For example, a subscriber using an interactive web browser [i.e., first application] for routine web browsing can be served satisfactorily with a QoS that does not provide a guaranteed bit rate. When the subscriber activates a video streaming application on the Internet, the subscriber device can provide a QoS indicator based on the desired attributes of the video streaming application [i.e., QoS indicator of higher quality of service setting for video streaming versus lower QoS for web browsing]. Upon receipt of this QoS indicator, a radio resource manager can modify radio bearer priority from interactive to streaming to accommodate the new application [i.e., streaming application uses better quality of service, hence interactive application (first application) can benefit from streaming quality of service].  ¶ [0008, 0044]); and
following an initiation of a second application in the UE involving communication between the UE and the base station and served by a second PDU session, the second application requiring a second quality of service setting (QoS2) (Choi-Grogan: In a step 808, a user initiates a second application with a second QoS profile [i.e., QoS2] that is different than the first QoS profile.  Figs. 1A, 8 and ¶ [0049]) higher than the QoS1 (Choi-Grogan: For example, a subscriber using an interactive web browser [i.e., first application] for routine web browsing can be served satisfactorily with a QoS that does not provide a guaranteed bit rate [i.e., QoS1]. When the subscriber activates a video streaming application [i.e., second application] on the Internet, the subscriber device can provide a QoS indicator [i.e., QoS2] based on the desired attributes of the video streaming application [i.e., QoS indicator for the second application is of higher quality of service setting for video streaming than that of the first application for web browsing].  Figs. 1A, 8 and ¶ [0044]).
Although Choi-Grogan teaches a mobile station with first and second applications using different dynamic quality of service parameters based on usage, Choi-Grogan does not explicitly teach:
switching a packet flow of the first application to the second PDU session only if it has been determined from the stored information that the first application would benefit from the higher quality of service setting of the second PDU session. 
However, in the same field of endeavor, Stevenson teaches:
switch the active call to the parallel channel of higher quality (Stevenson: In step 306, the active call [i.e., first application] (that is, the call in which the customer is participating at customer phone or personal computer 120) is switched to the parallel channel of higher quality [i.e., second PDU session].  Fig. 3 and ¶ [0032]) only if it has been determined from the configurable threshold that the first application would benefit from the higher quality of service setting of the higher-quality channel (Stevenson: call manager 210 detects that call quality drops below configurable threshold [i.e., compared stored information], or passes out of a configurable acceptable range, ..., call manager 210 directs ACD 130 or 131 to establish a parallel call to the applicable workstation using a higher-quality channel.  Fig. 3 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Grogan to include the features as taught by Stevenson above in order to minimize call cost while maintaining satisfactory call voice quality. (Stevenson, ¶ [0003]).

Regarding claim 2, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the information is stored in the UE (Choi-Grogan: A packet data protocol (PDP) context can be used to establish a variety of parameters selected for a particular communication or application. A PDP context generally includes QoS parameters as well as information related to user billing and delivery addresses. PDP context parameters can be stored in user equipment in, for example, a subscriber identity module (SIM).  ¶ [0027]).

Regarding claim 3, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the information is stored in a network entity (Choi-Grogan: A packet data protocol (PDP) context can be used to establish a variety of parameters selected for a particular communication or application. A PDP context generally includes QoS parameters as well as information related to user billing and delivery addresses. PDP context parameters can be stored … in network nodes or servers such as at an serving GPRS support node (SGSN), or a gateway GPRS support node (GGSN).  ¶ [0027]).

Regarding claim 4, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the information is in the form of a flag setting (Choi-Grogan: In some examples, each application that can execute on a mobile station or other user equipment is associated with one or more QoS indicators [i.e., flags] that can be transmitted to a network node for updating a PDP context. The QoS indicators can be associated with one or more QoS attributes such as, for example, traffic handling priority (particularly for interactive service class) and guaranteed bit rate (particularly for streaming service class).  ¶ [0050]).

Regarding claim 5, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the information includes at least one parameter for the communication (Choi-Grogan: In some examples, each application that can execute on a mobile station or other user equipment is associated with one or more QoS indicators that can be transmitted to a network node for updating a PDP context. The QoS indicators can be associated with one or more QoS attributes such as, for example, traffic handling priority (particularly for interactive service class) and guaranteed bit rate (particularly for streaming service class).  ¶ [0050]).

Regarding claim 6, Choi-Grogan-Stevenson discloses on the features with respect to claim 5 as outlined above.
Choi-Grogan further teaches:  
wherein the at least one parameter is a service continuity level (Choi-Grogan: existing RABs can be modified and new RABs [radio access bearers] are not needed, so that the transition from one QoS to another tends to be relatively transparent to the subscriber [i.e., service continuity]. Modifying an existing RAB also reduces network overhead associated with constructing a new RAB. Because QoS can be dynamically assigned in a single RAB via a quality indicator associated with the application and stored on a user device… QoS can be a function of a variety of service attributes. For example, QoS can be based on service priority or service reliability [i.e., service continuity]. For some applications, QoS can be a function of delay or throughput. Attributes for priority, reliability, delay, and throughput can be assigned and updated in response to requests by a network node or a mobile station. Each of these attributes can be conveniently assigned two or more classes, and QoS updates can include any of these classes.  ¶ [0045, 0051]).

Regarding claim 7, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the first quality of service setting (QoS1) is changed by a network entity (Choi-Grogan: PDP context activation and QoS updating can be initiated by a network node instead of by user equipment.  Fig. 3A and ¶ [0039]).

Regarding claim 8, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the first quality of service setting (QoS1) is changed by the UE (Choi-Grogan: if the subscriber initiates a different application or uses a current application in a manner associated with a different QoS, the QoS associated with the established PDP context can be updated. For example, if the mobile station 200 requests transmission of a message type different than a current message type, Modify PDP Context messages 228, 230 are transmitted to SGSN 204, and the GGSN 206, respectively.  Fig. 2 and ¶ [0037]).

Regarding claim 9, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the information is transmitted to the base station as part of a service request message (Choi-Grogan: Data communication with user equipment such as a mobile station can be established based on so-called Packet Data Protocol (PDP) context activation. Referring to FIG. 2, a subscriber initiates a request for services at a mobile station or other user equipment (UE) 200, and the mobile station 200 issues a PDP context activation request 202 that is directed to an SGSN 204.  Fig. 2 and ¶ [0035]).

Regarding claim 10, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan further teaches:  
wherein the information is transmitted to the base station during a packet data unit session establishment request (Choi-Grogan: if the subscriber initiates a different application or uses a current application in a manner associated with a different QoS, the QoS associated with the established PDP context can be updated. For example, if the mobile station 200 requests transmission of a message type different than a current message type, Modify PDP Context messages 228, 230 are transmitted to SGSN 204, and the GGSN 206, respectively.  Fig. 2 and ¶ [0037]).

Regarding claim 12, Choi-Grogan teaches:
A user equipment device (UE), adapted to run a first application and a second application (Choi-Grogan: In a step 802, a user initiates a first application at a mobile station [i.e., user equipment], and transmits a request for services.  In a step 808, a user initiates a second application with a second QoS profile that is different than the first QoS profile.  Figs. 1A, 8 and ¶ [0049]) and wherein both the first application and the second application involve communication between the UE and a base station (Choi-Grogan: The mobile station 102 generally communicates with a base station subsystem (BSS) or radio network system (RNS) 110 that includes base transceiver stations (BTS or Node B) 112, 113 coupled to a base station controller (BSC) or radio network controller (RNC) 114.  Fig. 1A and ¶ [0030]), the UE configured to:
determine a first quality of service setting (QoS1) for the first application being served by a first packet data unit (PDU) session (Choi-Grogan: user initiates a first application at a mobile station, and transmits a request for services. The request can include one or more QoS parameters [i.e., quality of service setting QoS1] such as bit rate or bit error rate or a QoS class such as interactive or streaming. A PDP [Packet Data Protocol] activation request [first PDU session] is sent...  Figs. 1A, 8 and ¶ [0049]), the first quality of service setting comprising a minimum service requirement (Choi-Grogan: The PDP context activation request 202 can include connection specifications such as… a preferred or mandatory quality of service (QoS) [i.e., minimum service requirement].  Figs. 1A, 8 and ¶ [0035]); 
determine if the first application could benefit from a quality of service setting higher than the QoS1 and if so, store that information (Choi-Grogan: Mobile stations [i.e., UEs] include a memory that stores at least one quality of service parameter … the memory stores at least a first QoS parameter and a second QoS parameter associated with a first application, wherein the first QoS parameter is different from the second QoS parameter.  QoS updates can be used to request larger or smaller bit rates, bit error rates, latencies, or other QoS parameters. For example, a subscriber using an interactive web browser [i.e., first application] for routine web browsing can be served satisfactorily with a QoS that does not provide a guaranteed bit rate. When the subscriber activates a video streaming application on the Internet, the subscriber device can provide a QoS indicator based on the desired attributes of the video streaming application [i.e., QoS indicator of higher quality of service setting for video streaming versus lower QoS for web browsing]. Upon receipt of this QoS indicator, a radio resource manager can modify radio bearer priority from interactive to streaming to accommodate the new application [i.e., streaming application uses better quality of service, hence interactive application (first application) can benefit from streaming quality of service].  ¶ [0008, 0044]); and 
following an initiation of the second application served by a second PDU session and requiring a second quality of service setting (QoS2) (Choi-Grogan: In a step 808, a user initiates a second application with a second QoS profile [i.e., QoS2] that is different than the first QoS profile.  Figs. 1A, 8 and ¶ [0049]) higher than the QoS1 (Choi-Grogan: For example, a subscriber using an interactive web browser [i.e., first application] for routine web browsing can be served satisfactorily with a QoS that does not provide a guaranteed bit rate [i.e., QoS1]. When the subscriber activates a video streaming application [i.e., second application] on the Internet, the subscriber device can provide a QoS indicator [i.e., QoS2] based on the desired attributes of the video streaming application [i.e., QoS indicator for the second application is of higher quality of service setting for video streaming than that of the first application for web browsing].  Figs. 1A, 8 and ¶ [0044]).
Although Choi-Grogan teaches a mobile station with first and second applications using different dynamic quality of service parameters based on usage, Choi-Grogan does not explicitly teach:
switch a packet flow of the first application to the second PDU session only if it has been determined from the stored information that the first application would benefit from the higher quality of service setting of the second PDU session. 
However, in the same field of endeavor, Stevenson teaches:
switch the active call to the parallel channel of higher quality (Stevenson: In step 306, the active call [i.e., first application] (that is, the call in which the customer is participating at customer phone or personal computer 120) is switched to the parallel channel of higher quality [i.e., second PDU session].  Fig. 3 and ¶ [0032]) only if it has been determined from the configurable threshold that the first application would benefit from the higher quality of service setting of the higher-quality channel (Stevenson: call manager 210 detects that call quality drops below configurable threshold [i.e., compared stored information], or passes out of a configurable acceptable range, ..., call manager 210 directs ACD 130 or 131 to establish a parallel call to the applicable workstation using a higher-quality channel.  Fig. 3 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Grogan to include the features as taught by Stevenson above in order to minimize call cost while maintaining satisfactory call voice quality. (Stevenson, ¶ [0003]).

Regarding claim 13, Choi-Grogan-Stevenson discloses on the features with respect to claim 12 as outlined above.
Choi-Grogan further teaches:  
wherein the information is in the form of a flag setting (Choi-Grogan: In some examples, each application that can execute on a mobile station or other user equipment is associated with one or more QoS indicators [i.e., flags] that can be transmitted to a network node for updating a PDP context. The QoS indicators can be associated with one or more QoS attributes such as, for example, traffic handling priority (particularly for interactive service class) and guaranteed bit rate (particularly for streaming service class).  ¶ [0050]).

Regarding claim 14, Choi-Grogan-Stevenson discloses on the features with respect to claim 12 as outlined above.
Choi-Grogan further teaches:  
wherein the information includes at least one parameter for the communication with the base station (Choi-Grogan: In some examples, each application that can execute on a mobile station or other user equipment is associated with one or more QoS indicators that can be transmitted to a network node for updating a PDP context. The QoS indicators can be associated with one or more QoS attributes such as, for example, traffic handling priority (particularly for interactive service class) and guaranteed bit rate (particularly for streaming service class).  ¶ [0050]).

Regarding claim 15, Choi-Grogan teaches:
A network equipment device adapted to communicate with a user equipment device (UE) (Choi-Grogan: The mobile station 102 [i.e., user equipment] generally communicates with a base station subsystem (BSS) [i.e., network equipment device] or radio network system (RNS) 110 that includes base transceiver stations (BTS or Node B) 112, 113 coupled to a base station controller (BSC) or radio network controller (RNC) 114.  Fig. 1A and ¶ [0030]) running a first application and a second application which both involve communication between a network and the UE, wherein the network equipment device is configured to (Choi-Grogan: In a step 802, a user initiates a first application at a mobile station [i.e., user equipment], and transmits a request for services.  In a step 808, a user initiates a second application with a second QoS profile that is different than the first QoS profile.  Figs. 1A, 8 and ¶ [0049]): 
receive, from the UE, a first quality of service setting (QoS1) for the first application being served by a first packet data unit (PDU) session (Choi-Grogan: In a step 802, a user initiates a first application at a mobile station [i.e., user equipment], and transmits [to the base station system; i.e., network equipment device] a request for services. The request can include one or more QoS parameters [i.e., quality of service setting QoS1] such as bit rate or bit error rate or a QoS class such as interactive or streaming. A PDP [Packet Data Protocol] activation request [first PDU session] is sent...  Figs. 1A, 8 and ¶ [0049]), the first quality of service setting comprising a minimum service requirement (Choi-Grogan: The PDP context activation request 202 can include connection specifications such as… a preferred or mandatory quality of service (QoS) [i.e., minimum service requirement].  Figs. 1A, 8 and ¶ [0035]); 
receive information from the UE as to whether the first application could benefit from a quality of service setting higher than the QoS1 and, if so, to store that information (Choi-Grogan: Mobile stations [i.e., UEs] include a memory that stores at least one quality of service parameter … the memory stores at least a first QoS parameter and a second QoS parameter associated with a first application, wherein the first QoS parameter is different from the second QoS parameter.  QoS updates can be used to request larger or smaller bit rates, bit error rates, latencies, or other QoS parameters. For example, a subscriber using an interactive web browser [i.e., first application] for routine web browsing can be served satisfactorily with a QoS that does not provide a guaranteed bit rate. When the subscriber activates a video streaming application on the Internet, the subscriber device can provide a QoS indicator based on the desired attributes of the video streaming application [i.e., QoS indicator of higher quality of service setting for video streaming versus lower QoS for web browsing]. Upon receipt of this QoS indicator, a radio resource manager can modify radio bearer priority from interactive to streaming to accommodate the new application [i.e., streaming application uses better quality of service, hence interactive application (first application) can benefit from streaming quality of service].  ¶ [0008, 0044]); and
following an initiation of the second application served by a second PDU session and requiring a second quality of service setting (QoS2) (Choi-Grogan: In a step 808, a user initiates a second application with a second QoS profile [i.e., QoS2] that is different than the first QoS profile.  Figs. 1A, 8 and ¶ [0049]) higher than the (QoS1) (Choi-Grogan: For example, a subscriber using an interactive web browser [i.e., first application] for routine web browsing can be served satisfactorily with a QoS that does not provide a guaranteed bit rate [i.e., QoS1]. When the subscriber activates a video streaming application [i.e., second application] on the Internet, the subscriber device can provide a QoS indicator [i.e., QoS2] based on the desired attributes of the video streaming application [i.e., QoS indicator for the second application is of higher quality of service setting for video streaming than that of the first application for web browsing].  Figs. 1A, 8 and ¶ [0044]).
Although Choi-Grogan teaches a mobile station with first and second applications using different dynamic quality of service parameters based on usage, Choi-Grogan does not explicitly teach:
switch a packet flow of the first application to the second PDU session only if it has been determined from the stored information that the first application would benefit from the higher quality of service setting of the second PDU session. 
However, in the same field of endeavor, Stevenson teaches:
switch the active call to the parallel channel of higher quality (Stevenson: In step 306, the active call [i.e., first application] (that is, the call in which the customer is participating at customer phone or personal computer 120) is switched to the parallel channel of higher quality [i.e., second PDU session].  Fig. 3 and ¶ [0032]) only if it has been determined from the configurable threshold that the first application would benefit from the higher quality of service setting of the higher-quality channel (Stevenson: call manager 210 detects that call quality drops below configurable threshold [i.e., compared stored information], or passes out of a configurable acceptable range, ..., call manager 210 directs ACD 130 or 131 to establish a parallel call to the applicable workstation using a higher-quality channel.  Fig. 3 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Grogan to include the features as taught by Stevenson above in order to minimize call cost while maintaining satisfactory call voice quality. (Stevenson, ¶ [0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi-Grogan et.al. (US Patent Application Publication, 2008/0132268, hereinafter, “Choi-Grogan”; Applicant’s IDS) in view of Stevenson et.al. (US Patent Application Publication, 2011/0096673, hereinafter, “Stevenson”), further in view of Youn et.al. (US Patent Application Publication, 2020/0053803, hereinafter, “Youn”).
Regarding claim 11, Choi-Grogan-Stevenson discloses on the features with respect to claim 1 as outlined above.
Choi-Grogan-Stevenson does not explicitly teach:
wherein the first quality of service setting is associated with a first session and service continuity (SSC) mode and the second quality of service setting (QoS2) is associated with a second SSC mode different from the first SSC mode, and the first and second SSC modes distinguish at least one of whether a network address used for a service may change and/or whether a connectivity service may be released by the network and/or whether before a connectivity service of an application is released a new connectivity service for the application is setup. 
However, in the same field of endeavor, Youn teaches:
wherein the first quality of service setting is associated with a first session and service continuity (SSC) mode (Youn: the UE requests the establishment of a first PDU session by transmitting, to the network (e.g., CP function), a selected SSC mode [i.e., first SSC mode] (i.e., requested SSC mode) through a PDU session establishment request message (S1203).  Fig. 12 and ¶ [0350]) and the second quality of service setting (QoS2) is associated with a second SSC mode (Youn: When a second application starts and a PDU session request for a new SSC mode [i.e., second SSC mode] is received from the second application (when a request for data transmission is received from the second application) (S1205), the UE checks the attributes of the existing established PDU session (i.e., first PDU session) and a previously provisioned policy (i.e., SSC mode selection policy) (S1206).  Fig. 12 and ¶ [0359]) different from the first SSC mode (Youn: If it is determined to transmit the data of a new application through a new PDU session (i.e., second PDU session), the UE requests the establishment of the new PDU session (i.e., second PDU session), having an SSC mode matched with an SSC mode associated with the new application [i.e., SSC mode for second PDU session is different than first PDU session’s SSC mode], by transmitting a PDU session establishment request message (S1209)… The UE may request a different SSC mode for a different PDU session. That is, different PDU sessions that have been activated in parallel may have different SSC modes for the same UE.  Fig. 12 and ¶ [0371, 0391]), and the first and second SSC modes (Youn: if the existing PDU session with the SSC mode 2 [i.e., first SSC mode] has been activated, … the UE needs to request the establishment of a new PDU session from the network for the data transmission of a new application that requires the SSC mode 1 or the SSC mode 3 [i.e., second SSC mode].  ¶ [0395]) distinguish at least one of whether a network address used for a service may change (Youn: SSC mode 1: a network preserves continuity services provided to a UE. In the case of a PDU session of an IP type, an IP address is preserved.  ¶ [0281]) and/or whether a connectivity service may be released by the network (Youn: If the SSC mode 2 is used, a network may release continuity services forwarded to a UE and may release a corresponding PDU session.  ¶ [0287]) and/or whether before a connectivity service of an application is released a new connectivity service for the application is setup (Youn: If the SSC mode 3 is used, a UE may be aware of a change in the user plane, but a network can guarantee that the UE does not lose connectivity. In order to allow better service continuity, connectivity through a new PDU session anchor point (i.e., a new attach point) may be established before previous connectivity is terminated.  ¶ [0295]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi-Grogan-Stevenson to include the features as taught by Youn above in order to transmit the data of an application by taking into consideration the characteristics of a session and service continuity mode. (Youn, ¶ [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416